UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1504


AVALONBAY COMMUNITIES, INCORPORATED,

                  Plaintiff - Appellee,

             v.

SAN JOSE WATER CONSERVATION CORPORATION; MICHAEL P. SCHROLL,

                  Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-00306-GBL-TRJ)


Submitted:    April 28, 2009                  Decided:   May 14, 2009


Before TRAXLER and AGEE, Circuit Judges, and Malcolm J. HOWARD,
Senior United States District Judge for the Eastern District of
North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


Peter D. Greenspun, Christie A. Leary, GREENSPUN, DAVIS & LEARY,
P.C., Fairfax, Virginia, for Appellants.    Cynthia E. Rodgers-
Waire, WHITEFORD, TAYLOR & PRESTON, LLP, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     San    Jose   Water   Conservation   Corporation      and   Michael     P.

Schroll (collectively, “Appellants”) appeal a judgment in favor

of AvalonBay Communities, Inc., in AvalonBay’s action arising

out of a fraudulent scheme executed by Schroll and San Jose.

     Appellants argue that the district court erred in denying

their motion to stay the case during the criminal investigation

of the case’s underlying facts and in not joining alleged co-

tortfeasor James Willden as a defendant.            We disagree for the

reasons stated by the district court.            See AvalonBay Comtys.,

Inc. v. San Jose Water Conservation Corp., 2007 WL 2481291 (E.D.

Va. 2007) (denial of motion to stay); J.A. 663-64 (denial of

Schroll’s motion for reconsideration).            Appellants also argue

that the district court erred in drawing adverse inferences from

Schroll’s     invocation   of   his   Fifth   Amendment    rights      and   in

piercing San Jose’s corporate veil.           However, as the district

court explained, it took neither of those actions.

     We    therefore   affirm   the   district   court’s    judgment.        We

dispense    with   oral    argument    because   the    facts    and     legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED



                                      2